Exhibit 10.2






EQUITY GRANTS FOR NON-EMPLOYEE DIRECTORS
Adopted by the Board of Directors on May 5, 2009




On May 11, 2009, each of the non-employee directors will be granted 6,000
options to purchase Common Stock of Home Properties, Inc. (the “Company”).   The
exercise price for the options to be issued will be the closing price of a share
of the Company’s Common Stock as reflected on the New York Stock Exchange on May
11, 2009 (the “Closing Price”).  The options will be valued using the
Black-Scholes formula.


On May 11, 2009, each of the non-employee directors also will be granted shares
of the Company’s restricted stock.  The number of shares of restricted stock to
be granted will be calculated as follows:  The value of the options granted on
May 11, 2009 will be subtracted from $84,000 to arrive at a restricted stock
value.  That value will be divided by the Closing Price to determine the number
of shares of restricted stock to be granted.


The options and the restricted stock will be granted pursuant to the terms of
the Company’s 2008 Stock Benefit Plan, as amended.


The options will vest 20% on each of the first five grant date anniversaries
(May 11 of 2010, 2011, 2012, 2013 and 2014) and terminate 10 years after the
grant date.  The restrictions on the restricted stock will lapse on the fifth
anniversary of the grant date.
 

--------------------------------------------------------------------------------


